Citation Nr: 1311352	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  12-07 068	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) on behalf of his surviving minor children.

2. Entitlement to death pension benefits on behalf of his surviving minor children.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD), chronic skin rash, leg shaking, hearing loss, tinnitus and peripheral nerve damage for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to October 1991.  He died in May 2009.  The appellant is his mother, acting as custodian of his surviving minor children.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction subsequently was transferred to the RO in Louisville, Kentucky, and that office certified the appeal to the Board.

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The appellant submitted a VA Form 9 in March 2012 indicating she wanted a hearing at the RO before a Veterans Law Judge of the Board.  This requested hearing has not been scheduled, however, and she is entitled to this hearing (either a Travel Board or videoconference hearing of her choosing) before deciding her appeal.  See 38 C.F.R. §§ 20.700, 20.703, 20.704, 20.1304(a) (2012).


Accordingly, the claims are REMANDED for the following action:

At her election, schedule the appellant for either a Travel Board hearing or videoconference hearing before the Board.  Appropriately notify her of the date, time and location of this hearing.  Put a copy of this notification letter in the claims file.  If she changes her mind and decides not to have this hearing, or fails to report for it on the date scheduled, then also document this in the claims file.

She has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

